CM/ECF - California Central District                              https://ecicacd.circ9.clen/cgi-bin/D1
                                                                               1/-tRpt.p17920282399485804-L
                                                                                  4                         1 0-1
                        Case 8:18-mj-02526-TMD Document 7-13 Filed 10/05/18 Page    1 of 3

                                                                                                          PASPRT,SFAI ED

                                UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA (Western Division - Los Angeles)
                   CRIMINAL DOCKET FOR CASE #: 2:18-mj-02484-DUTY-1 *SEALED*
                                        Internal Use Only


         Case title: USA v. Mel                                            Date Filed: 09/1 7/2018
         Other court case number: 18MJ2526 District of Maryland            Date Terminated: 09/26/2018


         Assigned to: Duty Magistrate Judge

         Defendant (1)
         Lissa Mel                                       represented by Andre Townsend
         TERMINATED: 09/26/2018                                         Federal Public Defenders Office
         also known as                                                  321 East 2nd Street
         Monica Sanders                                                 Los Angeles, CA 90012-4202
         TERMINATED: 09/26/2018                                         213-894-1730
                                                                        Fax: 213-894-0081
                                                                        Email: Andre_Townsend@fd.org
                                                                        LEAD ATTORNEY
                                                                        ATTORNEY TO BE NOTICED
                                                                        Designation: Public Defender or
                                                                        Community Defender Appointment

         Pending Counts                                                     Disposition
         None

         Highest Offense Level (Opening)
         None

         Terminated Counts                                                  Disposition
         None

         Highest Offense Level (Terminated)
         None

         Complaints                                                         Disposition
                                                                            Defendant is held to answer to District of
         18:1349
                                                                            Maryland



1 o13                                                                                                            10/2/2018, 3:17 PM
CMIECF - California Central District                     https://eeleacd.circ9.dcn/cgi-bi n/DIORpt.p17920282399485804-L_I
                        Case 8:18-mj-02526-TMD Document 7-13     Filed 10/05/18 Page 2 of 3



         Plaintiff
         USA                                                        represented by US Attorney's Office
                                                                                   AUSA - Office of US Attorney
                                                                                   Criminal Div - US Courthouse
                                                                                   312 N Spring St, 12th Floor
                                                                                   Los Angeles, CA 90012-4700
                                                                                   213-894-2434
                                                                                   Email: USACAC.Criminalausdoj.gov
                                                                                   LEAD ATTORNEY
                                                                                   ATTORNEY TO BE NOTICED
                                                                                   Designation: Assistant US Attorney


         Date Filed                         Docket Text
         09/17/2018                         AFFIDAVIT RE: OUT-OF-DISTRICT WARRANT (Rule 5(c)(3)) filed as to
                                            defendant Lissa Mel, originating in the District of Maryland. Defendant charged in
                                            violation of: 18:1349. Signed by agent Ken Koyama, FBI, Special Agent. (dg)
                                            (Entered: 09/20/2018)
         09/17/2018                    2    REPORT COMMENCING CRIMINAL ACTION as to Defendant Lissa Mel;
                                            defendants Year of Birth: 1988; date of arrest: 9/17/2018 (dg) (Entered:
                                            09/20/2018)
         09/17/2018                          (Court only) ***Defendant Lissa Mel ARRESTED (Rule 5(c)(3)) (dg) (Entered:
                                           1 09/20/2018)
         09/17/2018                    3 MINUTES OF ARREST ON OUT OF DISTRICT WARRANT held before
                                         ' Magistrate Judge Patrick J. Walsh as to Defendant Lissa Mel Defendant arraigned
                                         , and states true name is as charged. Attorney: Andre Townsend for Lissa Mel,
                                         I Deputy Federal Public Defender, present. Defendant remanded to the custody or
                                           currently in the custody of the US Marshal. Detention Hearing set for 9/18/2018
                                           10:00'AM before Magistrate judge Patrick J. Walsh. AUSA to track down agent
                                           and let DFPD know what agent will testify to. Court Smart: CS 9/17/18. (dg)
                                           (Entered: 09/20/2018)
         09/17/2018                    4    Defendant Lissa Mel arrested on warrant issued by the USDC District of Maryland
                                            at Greenbelt. (Attachments: #1 Charging Document)(dg) (Entered: 09/20/2018)
         09/17/2018                    5    ADVISEMENT OF STATUTORY & CONSTITUTIONAL RIGHTS filed by
                                            Defendant Lissa Mel. (dg) (Entered: 09/20/2018)
         09/17/2018                    6    FINANCIAL AFFIDAVIT filed as to Defendant Lissa Mel. (Not for Public View
                                            pursuant to the E-Government Act of 2002) (dg) (Entered: 09/20/2018)
         09/18/2018                    7 MINUTES OF Detention Hearing held before Magistrate Judge Patrick J. Walsh as
                                         to Defendant Lissa Mel, The Court Orders: Lissa Mel (1) $275,000 AB See
                                         attached bond for terms and conditions. Parties have until 9-25-18 to file an appeal
                                         of the bond. Minutes and Transcript ordered under seal. Bond stayed until District
                                         Judge rules on bond appeal. Court Smart: CS 9/18/18. (dg) (Entered: 09/20/2018)



2 of 3                                                                                                                 10/2/2018, 3:17 PM
CM/ECF - California Central District                                       https://ecfcacd.circ9.den/egi-bin/DIctRpt.pl?920282399485804-L_I_O- I
                        Case 8:18-mj-02526-TMD Document 7-13 Filed 10/05/18 Page 3 of 3

          09/18/2018                   9   PASSPORT RECEIPT from U. S. Pretrial Services as to Defendant Lissa Mel.
                                           Foreign passport was received on 9/18/18. (dg) (Entered: 09/27/2018)

          09/20/2018                   8   SCHEDULING NOTICE by Magistrate Judge Patrick J. Walsh as to Defendant
                                           Lissa Mel. Identity Hearing set for 9/24/2018 AT 2:00 PM before Magistrate Judge
                                           Patrick J. Walsh in Courtroom 790, 7th Floor.THERE IS NO PDF DOCUMENT
                                           ASSOCIATED WITH THIS ENTRY. (im) TEXT ONLY ENTRY (Entered:
                                           09/20/2018)

          09/24/2018               10      MINUTES OF Detention Hearing held before Magistrate Judge Patrick J. Walsh as
                                           to Defendant Lissa Mel. The hearings originally scheduled have been rescheduled(
                                           Identity Hearing set for 9/26/201801:30 PM before Magistrate Judge Patrick J.
                                           Walsh.) Preliminary Hearing Waiver submitted. Court Smart: CS 9/24/ 1 8. (dg)
                                           (Entered: 10/02/2018)

         09/24/2018                11      WAIVER of Preliminary Examination or Hearing by Defendant Lissa Mel (dg)
                                           (Entered: 10/02/2018)

         09/26/2018                12      MINUTES OF RULE 5(c)(3) IDENTITY HEARING held before Magistrate Judge
                                           Patrick J. Walsh as to Defendant Lissa Mel. Attorney: Andre Townsend, Deputy
                                           Federal Public Defender, present. Court orders bail set as: Lissa Mel (1) $275.000
                                           AB. Court orders defendant held to answer to District of Maryland. Warrant of
                                           Removal and final commitment to issue. Court Smart: CS 9/26/18. (dg) (Entered:
                                           10/02/2018)

         09/26/2018        I       13      WAIVER OF RIGHTS approved by Magistrate Judge Patrick J. Walsh as to
                                           Defendant Lissa Mel. (dg) (Entered: 10/02/2018)

         09/26/2018                14      WARRANT OF REMOVAL AND COMMITMENT by Magistrate Judge Patrick J.
                                           Walsh that Defendant Lissa Mel be removed to the District of Maryland (dg)
                                           (Entered: 10/02/2018)

          09/26/2018                       (Court only) ***Magistrate Case Terminated (dg) (Entered: 10/02/2018)

         09/26/2018                        Notice to District of Maryland of a Rule 5 or Rule 32 Initial Appearance as to
                                           Defendant Lissa Mel. The clerk will transmit any restricted documents via email.
                                           Using your PACER account, you may retrieve the docket sheet and any text-only
                                           entries via the case number link. The following document link(s) is also provided:
                                           14 Warrant of Removal and Commitment to Another District. If you require
                                           certified copies of any documents, please send a request to email address
                                           CrimIntakeCourtDocs-LA@cacd.uscourts.gov (dg) (Entered: 10/02/2018)




3 of 3                                                                                                                       10/2/2018, 3:17 PM
